Citation Nr: 0306227	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  00-03 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1984 to October 
1987 and from September 1990 to August 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for PTSD.  
In March 2002, the Board found that new and material evidence 
had been submitted to reopen a claim for service connection 
for PTSD.  The Board also determined that additional 
development of the evidence by the Board as to the merits of 
the claim was indicated under 38 C.F.R. § 19.9; such 
development has been accomplished.  


FINDING OF FACT

The veteran did not engage in combat, although there is 
sufficient verification of a service stressor, and the 
service stressor led to currently diagnosed PTSD.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran first served on active duty in the Army from 
October 1984 to October 1987, during peacetime.  On a medical 
history form at the time of his August 1984 enlistment 
examination, he checked that he had a history of depression 
or excessive worry.  The reviewing examiner noted that this 
referred to when the veteran was unemployed and had left 
school.  On the objective August 1984 enlistment examination, 
the psychiatric system was normal on clinical evaluation.  
The remaining service medical records from this period of 
service show no psychiatric problems.  At a July 1987 service 
separation examination, the psychiatric system was normal on 
clinical evaluation, and on an accompanying medical history 
form the veteran denied a history of nervous problems.  

The veteran had subsequent service in the Army Reserve, with 
periods of active duty for training and inactive duty 
training.  Periodic examinations in March 1988 and August 
1989 were negative for a history or findings of nervous 
problems.

The veteran again had active duty in the Army from September 
1990 to August 1991, when his unit was activated for 
Operation Desert Storm during the Persian Gulf War.  During 
this time he had service in Southwest Asia from November 1, 
1990 to June 27, 1991.  His service personnel records 
indicate that while he was in Southwest Asia his military 
occupational specialty was as a material control and 
accounting specialist with the 1015th Maintenance Company.  A 
work evaluation covering the period of time when he was in 
Southwest Asia mentions that, as a material control and 
accounting specialist, his daily duties included supervision 
and management of stock records; he was a principal platoon 
trainer for common tasks; and he was also company 
noncommissioned officer in charge (NCOIC) of perimeter 
defense forces, responsible for the company physical security 
program.  Service personnel records show the veteran received 
decorations for his service in Southwest Asia during the 
Persian Gulf War, but no decorations indicating combat 
service.  Medical records from this period of service do not 
show psychiatric problems.  On a June 1991 Southwest Asia 
demobilization/redeployment evaluation, the veteran checked 
that he did not have nightmares, trouble sleeping, recurring 
thoughts, or other symptoms from his experiences in Southwest 
Asia.  A June 1991 general medical examination included a 
notation that psychiatric evaluation was deferred.  On an 
accompanying medical history form, he denied a history of 
nervous problems.  This period of active duty ended in August 
1991, and the veteran had later service in the Army Reserve.

VA medical records dated from 1992 to 1994 indicate that the 
veteran was primarily treated for cocaine and alcohol 
dependence as well as for possible PTSD.  A December 1992 
treatment record notes diagnoses of polysubstance abuse, 
continuous, and rule out PTSD.  An October-November 1993 VA 
hospital discharge summary notes diagnoses including cocaine 
dependence, continuous; alcohol dependence, continuous; 
history of cannabis abuse, not current; and a narcissistic 
personality trait.  January 1994 and March 1994 treatment 
records note an impression of possible PTSD.  

The veteran underwent a VA psychiatric examination in April 
1994.  He reported that the onset of his problems began 
several months following his return from Saudi Arabia.  He 
indicated that he began drinking heavily and began cocaine 
abuse.  The examiner reported that the veteran's affect and 
mood were subdued and that he stated that he still had 
periods of depression.  The examiner reported that there was 
no gross evidence of a psychosis and that the veteran's 
sensorium was clear to gross testing.  Insight and judgment 
appeared to be somewhat impaired.  The diagnoses were 
euthymic disorder with symptomatic drug and other substance 
abuse.  

VA records dated from 1994 to 1995 show that the veteran 
continued to receive treatment for variously diagnosed 
psychiatric disorders.  A July 1994 treatment record notes 
that the veteran had prior admissions at VA facilities for 
substance abuse (alcohol and cocaine abuse) and that he would 
be referred to a PTSD program.  Another July 1994 entry 
relates a diagnosis of PTSD with suicidal and homicidal 
ideation.  Mixed substance and alcohol abuse, in remission, 
was also diagnosed.  A July-August 1994 hospital discharge 
summary notes that the veteran was admitted with complaints 
of needing to work with his PTSD condition.  He reported that 
he was in the Army and worked in supply during the Gulf War.  
He also reported that he became an MP (military police) and 
that he had to train soldiers.  He stated that he was 
frightened by and unable to cope with a series of Scud 
missile attacks.  The diagnoses included PTSD (Operation 
Desert Storm), and mood incongruent.  A September 1994 VA 
hospital discharge summary notes that the admission 
assessment was depression, PTSD, and addiction with a suicide 
attempt.  The discharge diagnosis was a suicide attempt.  He 
was transferred to another VAMC where he was admitted in 
September-October 1994.  Diagnoses there included PTSD, 
delayed type, with schizoaffective features, Desert Storm; 
and schizoid personality disorder.  An October 1994 VA 
hospital discharge summary relates diagnoses including PTSD, 
delayed type, with schizoaffective and paranoid features, 
Desert Storm; and schizoid personality disorder.  There were 
similar varied psychiatric diagnoses during hospital 
admissions in late 1994 and early 1995.

A February 1995 VA psychological evaluation noted that the 
veteran reported that he worked in an ammunition supply depot 
during Operation Desert Storm which he found stressful due to 
its demands.  It was reported that the veteran did not 
describe any traumatic stressor during Operation Desert 
Storm.  The psychologist indicated that the veteran exhibited 
performance on the psychological test battery which was 
consistent with a diagnosis of borderline personality 
disorder.  It was noted that the veteran's history also 
indicated a diagnosis of polysubstance abuse.  The 
psychologist remarked that while there was evidence of 
paranoid ideation, it occurred within the context of the 
veteran's borderline personality.  It was also noted that the 
current evaluation revealed no history of an appropriate 
traumatic stressor for the previous diagnosis of PTSD.  
Diagnoses during a February 1995 VAMC admission included PTSD 
by history, polysubstance abuse in remission, and personality 
disorder not otherwise specified.

A May 1995 VA hospital discharge summary notes that the 
veteran was admitted with complaints of nightmares and 
flashbacks of the Gulf War.  He reported that he lost friends 
in the Gulf War and that he was getting depressed, hearing 
voices, seeing things, becoming paranoid, and entertaining 
homicidal ideations.  The diagnoses included PTSD, delayed 
type, Gulf War, with schizoaffective and paranoid features; 
alcohol dependence; and paranoid personality disorder.  A 
June-July 1995 discharge summary related diagnoses including 
PTSD, delayed type, Gulf War, with schizoaffective and 
paranoid features; alcohol dependence; and substance abuse, 
cocaine.  

Ongoing VA medical records refer to continued psychiatric 
treatment.  An April 1997 VA hospital admission report notes 
that the veteran reported that during the Persian Gulf War he 
was called up to go to Saudi Arabia with the 1015th 
Maintenance Company, and in Saudi Arabia they were assigned 
to the 593rd Area Support Group and he stayed in a number of 
different locations north of Dhahran.  He reported that he 
worked as an MP doing compound and convoy security and that 
he set up a supply point for an airborne corps.  The veteran 
indicated that the first major traumatic event occurred in 
January 1991.  He stated that he was directing the loading of 
ammunition onto trucks at an ammo dump, an alarm went off 
that a Scud missile was coming, they ran for cover to a 
bunker, and within seconds there was an explosion and he saw 
it in the air.  The veteran indicated that he was told a 
Patriot missile hit the Scud missile.  He stated that he felt 
extreme fear and helplessness during the event.  The veteran 
also reported that in late February 1991 his unit followed a 
barrage of missiles and it was his job to body-bag dead 
Iraqis.  He indicated that he ended up collecting about 20 
bodies which were partly buried and had been dead for days 
with burned and decayed flesh.  He described being shaken and 
an extreme sense of horror.  The veteran stated that after 
returning from service he did all right until about March 
1992 when he began having nightmares about the bodies and 
having visions of the explosions.  He reported that he 
started drinking more and within a short period was 
introduced to crack cocaine.  He described later substance 
abuse and a term in jail in 1996.  The examiner indicated 
diagnoses of PTSD; psychosis, not otherwise specified; 
cocaine abuse in remission; and alcohol abuse in remission.  
An April 1997 psychological assessment notes that the 
symptoms the veteran reported were consistent with PTSD.  A 
May 1997 discharge summary relates diagnoses including PTSD; 
psychosis, not otherwise specified; cocaine abuse, in 
remission, and alcohol abuse in remission.  A June 1997 
statement from a VA physician, who was the director of a PTSD 
program, notes that the veteran was on the PTSD unit from 
April 1997 to May 1997 and that his diagnosis was PTSD.  

In a June 1997 statement, the veteran reported that he was 
never treated for a psychiatric disorder during service, and 
was first treated after service in about 1993.

A June 1997 psychological assessment notes that the veteran's 
responses were consistent with the diagnosis of atypical 
psychosis, but his profile did not contain features 
consistent with schizophrenia.  

In March 1999 statements, the veteran reported that when he 
was performing duties in the NCOIC of convey security for the 
1015th Maintenance Company, the siren went off to signal that 
a Scud missile was on its way.  He said that a Patriot 
missile intercepted the Scud missile approximately two to 
three hundred yards away from an ammunition dump.  He 
indicated that he was scared and remained nervous for some 
time.  He reported that he especially felt scared because the 
alarm did not go off until the Scud was right on top of them.  
The veteran stated that he would become startled at the sound 
of sirens and that he found it difficult to sleep, sometimes 
for days, after being exposed to such sounds.  He also 
reported that at the end of January 1991 while assigned to 
the 593rd Area Support Group, attached to the 2000 Military 
Support Group, he was detailed to assist in placing dead 
Iraqi bodies in body bags.  He indicated that the bodies had 
been extracted out of bunkers that had been hit by tanks and 
many of them were burned and were still burning due to the 
heated materials in the bunkers.  The veteran stated that he 
could smell burned flesh and blood even with his mask on.  He 
indicated that he frequently had intrusive distressing 
recollections of the bodies as though he was doing it all 
over again.  He also stated that in January 1991, they were 
in constant threat of Scud attacks and that they went into a 
mission oriented protector posture which involved putting on 
gas masks and taking shelter.  The veteran indicated that he 
often had panic attacks with the fear of being in a small 
place with the threat of a gas attack.  

In a June 1999 statement, the veteran reported that he began 
having problems with PTSD approximately a year and a half 
after Desert Storm.  He stated that different VAMCs had 
diagnosed him with PTSD.  The veteran also stated that the 
Social Security Administration had determined that he was 
disabled.  

The veteran underwent a VA psychiatric examination in 
September 1999.  It was noted that information was obtained 
from the veteran's claims file, chart review, patient 
interview, and review of the electronic record.  The veteran 
reported that he served in the Army in Desert Storm.  It was 
noted that he was not in combat, that he did not kill anyone 
while in the Army, and that he was also not wounded or 
captured.  The veteran reported that he witnessed the death 
of a Staff Sergeant D. Bates, who died of a heart attack.  He 
indicated that he was also responsible for organizing 
soldiers to bag deceased enemy soldiers.  The veteran further 
noted that he was near an ammunition dump when a Scud missile 
alarm sounded and that he ran for cover.  He stated that 
there was an explosion in the air when the Scud was 
intercepted by a Patriot missile.  Upon his return from 
service, he said, he experienced flashbacks, nightmares, and 
night sweats as well as occasionally re-experiencing the 
smell of burning flesh reminiscent of bagging deceased 
bodies.  He also reported that he experienced mood swings and 
hostility and then became isolated.  The veteran gave a 
history of a significant substance abuse while in the service 
where he claimed to have used alcohol and uppers.  He 
indicated that alcohol and drug use escalated in 1993.  It 
was reported that he had multiple hospitalizations since 1993 
which were mostly substance related.  It was also noted he 
had been jailed for 8 months for cocaine possession.

The September 1999 VA examiner reported that the veteran's 
mood was of a full range and euthymic.  His affect was 
appropriate to the speech content and the stated mood and his 
speech was of a normal amount, rate and rhythm.  The 
veteran's thought process was goal oriented and coherent, and 
there were no active hallucinations, suicidal/homicidal 
ideations, delusions, or obsession/compulsions.  He was 
alert.  Insight and judgment were fair.  The diagnoses were 
ethanol dependence, in early remission; cocaine dependence, 
in early remission; schizoaffective disorder, depressed type; 
and a personality disorder, not otherwise specified.  The 
examiner commented that although the veteran reported some 
PTSD symptoms, such as re-experiencing and avoidance, he did 
not meet the full criteria for PTSD.  The examiner also 
remarked that due to the veteran's history of chronic 
substance dependence, his psychiatric symptoms might be 
attributed to or compounded by substance abuse.  

Ongoing VA medical records indicate that the veteran was 
treated for psychiatric problems as well as substance abuse.  
A November 2000 discharge summary indicates diagnoses 
including substance abuse disorder, cocaine; substance abuse 
disorder, alcohol; schizophrenia, paranoid type; and PTSD.  A 
June-July 2001 discharge summary relates diagnoses including 
cocaine dependence, cannabis abuse, and history of PTSD with 
depressive disorder, not otherwise specified, possibly drug 
induced.  

In a November 2001 statement, the veteran's sister described 
how his behavior changed and he began to abuse drugs and 
alcohol after service in Desert Storm.  She believed his 
mental problems were a result of his role in the Gulf War.  
In a December 2001 statement, the veteran discussed the 
stressors he had previously reported.  He referred to the 
Scud attack as well as the burning bodies.  He also stated 
that he had nightmares about his best friend Staff Sergeant 
D. Bates, who had a heart attack and died in his arms while 
in Desert Storm.  

A December 2001 VA psychology evaluation notes diagnoses of 
PTSD; cocaine abuse in early remission; and a psychosis, not 
otherwise specified, in remission.  In a December 2001 
statement, a VA social worker noted the veteran was in the VA 
domiciliary and also received outpatient treatment in a PTSD 
program.

At a December 2001 Board videoconference hearing, the veteran 
maintained he had PTSD from stressors during his Desert Storm 
service.  He stated that he was not treated for any 
psychiatric disorder during service.  He reported that he was 
on a convoy that had to pick up Iraqi bodies and that he 
viewed the bodies.  He also stated that his best friend, 
Staff Sergeant D. Bates, died of a heart attack in his arms.  
The veteran reported that he was a patient in a VA 
domiciliary and that he was presently receiving treatment for 
his condition.  The veteran further indicated that he was 
receiving disability compensation from the Social Security 
Administration due to schizophrenia and PTSD.  

Records from the Social Security Administration reflect that 
the veteran was awarded disability benefits.  

Continuing VA treatment records dated into 2002 show 
diagnoses including PTSD and substance induced mood disorder.  

In response to a VA request for stressor information, the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) provided a November 2002 letter and enclosed two 
Operation Desert Shield/Storm combat unit records by the 
1015th Maintenance Company, and an extract from a Desert 
Storm historical reported submitted by the 593rd Area Support 
Group (ASG), the higher headquarters of the 1015th 
Maintenance Company.  The statement indicated that one of the 
1015th Maintenance Company documents stated that MOPP gear 
was donned at 0300 hours on January 17, 1991.  It was also 
noted that the extract from the 593rd ASG reported that units 
of the 593rd ASG were part of the reaction group responding 
to the February 25, 1991, Scud attack that struck a warehouse 
in Dhahran, resulting in numerous casualties to American 
troops.  The statement indicated that such were the only 
documents that were located concerning the activities of the 
1015th Maintenance Company during the Gulf War.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for service connection for PTSD.  
Identified relevant medical records have been obtained, and 
VA examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

The veteran maintains that he has PTSD from stressors during 
his 1990-1991 service in Southwest Asia during the Persian 
Gulf War.  The record reflects that he has been diagnosed 
with PTSD on multiple occasions, and that at times examiners 
have found no PTSD.  Considering the benefit-of-the-doubt 
rule, 38 U.S.C.A. § 5107(b), the Board finds that there is a 
satisfactory diagnosis of PTSD, and medical linkage between 
PTSD and purported service stressors.  

With regard to the stressor element, the veteran has reported 
several in-service stressors including exposure to Scud 
missile attacks when he was in the 1015th Maintenance Company 
which was assigned to the 593rd Area Support Group in a 
number of different locations north of Dhahran.  He 
specifically stated that he witnessed a Scud missile explode 
in the air in January 1991 when he was loading ammunition 
onto trucks.  He also stated that in January 1991 or February 
1991, his unit followed a barrage of missiles and it was his 
job to body-bag dead Iraqis.  The veteran has further 
reported that in January 1991, he was in constant threat of 
Scud attacks and that they went into a mission oriented 
protector posture which involved putting on gas masks and 
taking shelter.  He also noted that he witnessed the death of 
a staff sergeant from a heart attack.  

The evidence of record does not support a finding that the 
veteran engaged in combat with the enemy.  Thus, his 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, a service stressor must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet.App. 124 (2002); Fossie v. West, 12 Vet.App. 
1 (1998); Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. 
Brown, 6 Vet.App. 283 (1994).  

While not all of the claimed service stressors have been 
verified, there is evidence tending to corroborate some of 
them.  Records received from the USASCRUR offer support to 
the the veteran's contentions that his unit was exposed to 
Scud missile fire in the Persian Gulf.  Therefore, there 
appears to be satisfactory credible supporting evidence to 
establish a service stressor for PTSD, even if a stressor is 
not proven with absolute certainty.  See Pentecost, supra.  

In sum, all elements for service connection for PTSD have 
been established, and service connection for PTSD is granted.  
The benefit-of-the-doubt rule has been considered in this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

